Citation Nr: 1339216	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1995.  The Veteran also served in the U.S. Naval Reserve from approximately 1996 to 2005, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO. In February 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the time of the Board hearing, the Veteran's representative submitted additional evidence with a written waiver of initial RO consideration of this new evidence.  See 38 C.F.R. § 20.800 (2013).

The Board remanded this claim for further development in September 2011 and July 2012.  

Finally, as will be discussed further below, the Board has assumed jurisdiction over the issues of service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and SMC based on loss of use of a creative organ, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), as reflected on the title page of this decision. 

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjducated by the agency of original jurisdiction (AOJ).  Accordingly, it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for diabetes. 

The Veteran contends that his currently-diagnosed diabetes mellitus is related to active service, to include as a result of environmental exposures in Southwest Asia.  The Veteran also contends that symptoms of his diabetes mellitus first manifested during active service or within one year following his separation from active service.  Alternatively, the Veteran contends that his diabetes mellitus was incurred in or aggravated by a period of ACDUTRA with the U.S. Naval Reserve.

The Board remanded this matter in September 2011 with instructions to the RO/AMC to associate with the claims file: all of the Veteran's service personnel records, including any breakdown of any periods of ACDUTRA; ship assignments to ports in Southwest Asia while a member of the Naval Reserve; his discharge examinations from active duty in 1995 and from the Naval Reserve in 2005; all 1996 treatment records; and copies of any visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s.  The Board requested that the RO/AMC obtain these records from the National Personnel Records Center (NPRC) or from any other appropriate source. 

Finding that there was not substantial compliance with the September 2011 remand directives, the Board again remanded this matter in July 2012 for essentially the same purposes as in September 2011, to include in particular, a breakdown of the Veteran's periods of ACDUTRA, discharge examination from the U.S. Naval Reserve in 2005, ship assignments to ports in Southwest Asia, and service treatment records regarding any visit to service clinics in Kuwait or Saudi Arabia.

The U.S. Court of Appeals for Veterans Claims (Court) has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, although additional service treatment and service personnel records were requested and obtained pursuant to the Board's prior remands, those records do not appear to be complete, and the record contains no formal finding of unavailability of additional service records.  The available service records do not include records pertaining to the Veteran's 2005 discharge from the Reserves, to include a 2005 separation examination or personnel records relating to the Veteran's February 2005 discharge.  Given that additional service treatment and/or personnel records remain outstanding, and there has been no formal finding of unavailability issued by the RO/AMC, the Board has no choice but to find that further efforts are necessary to ensure a complete record on which to decide the Veteran's claim.

Next, with respect to verification of the Veteran's periods of ACDUTRA, it appears that a request to the Defense Personnel Records Information Retrieval System (DPRIS) was initiated in July 2012, but according to a handwritten note "Did not need to be done we have Veteran period of ACDUTRA [sic]."  In this regard, the claims file contains a piece of paper on which various periods of ACDUTRA are listed, as determined by an individual based on a stated review of the Veteran's evaluation reports.  However, the Board's review of available service personnel records and service treatment records revealed additional unaccounted for periods of ACDUTRA.  For instance, service personnel records show periods of ACDUTRA from June 5, 2000, to June 9, 2000, and from April 4, 2003, to April 19, 2003; however, neither of those periods, among others, were included on the handwritten list of ACDUTRA periods.  The Board also notes that an evaluation report for the period from June 2000 to June 2001 is missing, and therefore, any period of ACDUTRA during that time is unknown.  Further, given the dearth of service records dating in 2004 and 2005, it is unclear whether the Veteran had any subsequent period of ACDUTRA following the April 2003 period noted in available service records.  As the Veteran has alleged not just onset but aggravation of his diabetes during a period of ACDUTRA, it is necessary to determine whether the Veteran served on ACDUTRA after his November 2003 diagnosis of diabetes.  For the foregoing reasons, the Board again is required to find that further efforts are necessary to ensure a complete accounting of the Veteran's periods of ACDUTRA.  See also 38 C.F.R. § 3.203(c) (2013).

Additionally, there is no indication that the RO/AMC determined ship assignments from the Veteran's periods of active and reserve service.  Available service personnel records show that the Veteran had active service on the USS Kitty Hawk during the Persian Gulf War; however, it is unknown to which ports, if any, the USS Kitty Hawk was assigned in Southeast Asia.  Further, available records do not show ship assignments during the Veteran's period of Reserve service.  As the Veteran claims that his diabetes mellitus is related to exposures in Southeast Asia, such information is relevant.  

The Board is cognizant that the RO/AMC requested information concerning the Veteran's ship assignments and periods of ACDUTRA from the Naval Reserve Personnel Center in letters dated in February 2013, April 2013, and May 2013.  In response, a compact disc containing the Veteran's personnel records was received by VA in May 2013.  However, in subsequent July 2013 correspondence, the Naval Reserve Personnel Center responded that, with respect to verification of the Veteran's service, it could not provide information without written authorization from the Veteran.  It does not appear that any further action was taken on the matter following receipt of the July 2013 correspondence.  As there is no formal finding of unavailability of record, or a definitive negative response from the Naval Reserve Personnel Center, the Board finds that further efforts are necessary to obtain the requested information.  If necessary, the RO/AMC should obtain the Veteran's written authorization for the release of information concerning his service dates and assignments from the Naval Reserve Personnel Center.  

At the completion of this development, if new information is obtained, the new information along with the claims file shall be returned to the December 2011 or July 2013 VA examiner for an addendum opinion based on the new information.

Finally, the Board observes that in September 2006, the RO denied service connection for hypertension, peripheral neuropathy of the lower extremities, erectile dysfunction, and entitlement to SMC based on loss of use of a creative organ.  In an October 2006 written statement, the Veteran reported that he had received VA's "letters" that denied his "claims for compensation benefits," and he expressed a desire to appeal the decision.  In the statement, the Veteran mentioned specifically his diabetes mellitus, and not any of the disabilities decided by the September 2006 rating decision.  In response, the RO issued December 2006 correspondence acknowledging the Veteran's written disagreement with the April 2005 denial of service connection for diabetes mellitus.  Nevertheless, in December 2007, the Veteran submitted an additional written statement in support of his claim addressed to a Decision Review officer, and he attached a copy of the September 2006 rating decision.  

The Board finds that the October 2006 written statement from the Veteran, in which he references plural "letters" and "claims" and expresses a desire to appeal, constitutes a notice of disagreement (NOD) with the September 2006 rating decision, and not with the prior April 2005 rating decision that denied service connection for diabetes.  In so finding, the Board points out that the October 2006 statement was received just one month after, and therefore in likely response to, the September 2006 decision.  Moreover, the Veteran had already filed a timely appealed with respect to diabetes mellitus, and in December 2007, the Veteran submitted a copy of September 2006 for consideration by a Decision Review Officer.  The Board finds that the totality of the evidence supports that the October 2006 statement was intended by the Veteran as an appeal of the September 2006 rating decision.  

Thus far, a statement of the case has not been issued to the Veteran with respect to the issues of hypertension, peripheral neuropathy of the lower extremities, erectile dysfunction, and SMC.  Where a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

Parenthetically, the Board observes that a temporary file associated with the claims file shows that an appealed June 2011 rating decision denied service connection for peripheral neuropathy of the lower extremities and hypertension on the basis that new and material evidence had not been submitted to reopen those claims.  That rating decision noted that claims for service connection for hypertension and peripheral neuropathy of the lower extremities were finally denied by an unappealed September 2006 rating decision.  Given that the Board has construed the Veteran's October 2006 written statement as a timely NOD with the September 2006 rating decision, that earlier decision remained pending and, thus, new and material evidence is not required.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran a SOC addressing the claims of entitlement to service connection for hypertension, peripheral neuropathy of the lower extremities, erectile dysfunction, and entitlement to SMC due to loss of a creative organ.  Advise him and his representative of the date on which the time allowed for perfecting a timely substantive appeal of these claims expires.  If he perfects his appeal by submitting a timely substantive appeal, then return the claims to the Board for further appellate consideration.

2.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service records from the National Personnel Records Center, the service department, the U.S. Naval Reserve, or from any other appropriate source as necessary to obtain complete records.  Records to cover the following issues must be associated with the claims file: a breakdown of any periods of ACDUTRA, especially between November 2001 and November 2003; of ship assignments to ports in Southwest Asia during active service and while a member of the U.S. Naval Reserve; discharge examinations from active duty in 1995 and from the U.S. Naval Reserve in 2005; and one or more service treatment records regarding any visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth formally in the claims file.  The Veteran should be notified and provided with an opportunity to submit such reports as well.

3.  The RO/AMC shall determine the dates of the Veteran's periods of ACDUTRA in the Naval Reserve, especially between November 2001 and November 2003 and after June 2004, with the best information available.  All findings should be set forth in a formal memorandum.

4.  If the RO/AMC is able to confirm the dates of the Veteran's periods of ACDUTRA, then the claims file should be returned to the July 2013 or December 2011 VA examiner so that he can complete his answer and opinion to the question posed in paragraph number 4(d) in the September 2011 remand, to wit: Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus, whether or not formally diagnosed during that time, was incurred in or aggravated during a confirmed period of ACDUTRA with the U.S. Naval Reserve, to include as due to exposure to environmental hazards in ports in Southwest Asia where his vessel docked or where he was seen ashore in a clinic? 

If the July 2013 or December 2011 VA examiner is not available, then the RO/AMC shall forward the claims file to another appropriate reviewer to provide a medical opinion to the question posed in paragraph number 4(d) of the September 2011 remand. 

5.  Ensure that the above remand requests are in complete compliance with the directives of this remand.  If not, implement corrective procedures so as to comply with the mandates of Stegall.

6.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


